Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-5, 7-20, 22-27, 29-34 and 36 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to methods, systems, and devices for wireless communication. A user equipment (UE) may identify a coding rate threshold associated with transmitting an uplink control information (UCI) message during a time period, determine whether to reduce a size of the UCI message based on the coding rate threshold, and transmit at least a portion of the UCI message on uplink shared resources allocated for the time period. The UE may determine to reduce the size of the UCI message by dropping portions of the UCI message based on a size of uplink control resources, a size of uplink shared resources, additional parameters signaled to the UE, or some combination of these factors. 
Prior art was found for the independent claims as follows:
Hanjun Park et al. (US 2017/0048026 A1)
Kazuki Takeda et al. (US 2019/0007248 A1)
Park discloses a method of transmitting or receiving uplink control information by piggybacking uplink control information on a data resource in a wireless communication environment in which multiple cells are configured and an apparatus for the same.

	Applicant uniquely claimed the below distinct features in independent claims 1, 16, 23 and 30 of the instant invention, which are not found in the prior art, either singularly or in combination:
	Claim 1:
 	A method for wireless communication, comprising: 
identifying a threshold associated with transmitting an uplink control information (UCI) message during a time period, the threshold being based at least in part on a coding rate; 
determining whether to reduce a size of the UCI message based at least in part on the threshold; 
receiving an indication message that indicates which resource block of a plurality of resource blocks of uplink control resources associated with the time period to use for determining a reduced size of the UCI message; 
reducing the size of the UCI message based at least in part on a size of the indicated resource block; and 
transmitting at least a portion of the UCI message on uplink shared resources allocated for the time period.
 	Claim 16:
 	An apparatus for wireless communication, comprising: 
a processor, 
memory coupled with the processor; and 
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: 

determine whether to reduce a size of the UCI message based at least in part on the threshold; 
receive an indication message that indicates which resource block of a plurality of resource blocks of uplink control resources associated with the time period to use for determining a reduced size of the UCI message; 
reduce the size of the UCI message based at least in part on a size of the indicated resource block; and 
transmit at least a portion of the UCI message on uplink shared resources allocated for the time period.
	Claim 23:
 	An apparatus for wireless communication, comprising: 
means for identifying a threshold associated with transmitting an uplink control information (UCI) message during a time period, the threshold being based at least in part on a coding rate; 
means for determining whether to reduce a size of the UCI message based at least in part on the threshold; 
means for receiving an indication message that indicates which resource block of a plurality of resource blocks of uplink control resources associated with the time period to use for determining a reduced size of the UCI message; 
means for reducing the size of the UCI message based at least in part on a size of the indicated resource block; and 
means for transmitting at least a portion of the UCI message on uplink shared resources allocated for the time period.

 	A non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to: 
identify a threshold associated with transmitting an uplink control information (UCI) message during a time period, the threshold being based at least in part on a coding rate;
determine whether to reduce a size of the UCI message based at least in part on the threshold; 
receive an indication message that indicates which resource block of a plurality of resource blocks of uplink control resources associated with the time period to use for determining a reduced size of the UCI message; 
reduce the size of the UCI message based at least in part on a size of the indicated resource block; and 
transmit at least a portion of the UCI message on uplink shared resources allocated for the time period.
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412